                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 1 of 47




                                  IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW MEXICO

                                                                             §
 STATE OF NEW MEXICO, ex rel. HECTOR                                         §
 BALDERAS, Attorney General,                                                 §
                                                                             §
                               Plaintiff,                                    §
                                                                                   Civ. No. ____________
                                                                             §
 v.                                                                          §
                                                                             §
 UNITED STATES NUCLEAR                                                       §
 REGULATORY COMMISSION and                                                   §
 UNITED STATES OF AMERICA                                                    §
                                                                             §
                              Defendant                                      §
                                                                             §
                                                                             §


                             COMPLAINT FOR DECLARATORY JUDGEMENT
                                  AND PRELIMINARY INJUNCTION

           THE STATE OF NEW MEXICO, by and through New Mexico Attorney General Hector

H. Balderas (“New Mexico” or the “State”), files the foregoing Complaint against the above-

named Defendants and in support thereof alleges as follows:

           1.         New Mexico brings this action against the United States of America (“U.S.”),

acting through the United States Nuclear Regulatory Commission (“NRC”), (collectively

“Defendants” or “NRC”), seeking a declaratory judgment and/or injunctive relief to force NRC’s

compliance with constitutional constructs, and with federal agency authorizing and regulating laws

and suspend and enjoin proceedings violating same and thereby avoiding imminent and substantial

endangerment to the people, environment and economy of the State of New Mexico.

           2.         New Mexico specifically challenges the NRC’s unlawful proceedings involving the

Holtec International (“Holtec”) application for a license to construct and operate a HI-STORE

consolidated interim storage facility (“CISF”) in Lea County and Eddy County, New Mexico, and

{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                        1
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 2 of 47




its decision to place the substantial costs of emergency preparation and response, as well as the

costs for infrastructure improvements, on the State, Tribes and local communities bordering the

undisclosed rail lines and roads, which will be used to ship high-risk, high-level nuclear waste to

Holtec and from Holtec, on substantive, procedural and jurisdictional grounds.

           3.         New Mexico similarly challenges the NRC’s unlawful proceedings involving the

Interim Storage Partners, LLC (“ISP”) CISF in Andrews County, Texas and its decision to place

the substantial burdens and costs of emergency preparation and response on New Mexico’s

infrastructure on substantive, procedural and jurisdictional grounds.

           4.         New Mexico, like other states, has an obligation to protect the health, safety and

welfare of its citizens. It also plays “a special role in monitoring and improving federal agencies”

implementation (action or inaction) of federal law, as well as ensuring such actions remain within

constitutional boundaries, including but not limited to, the Tenth Amendment.

           5.         The State of New Mexico seeks the Court’s declaration of the parties’ rights and

duties pursuant to 28 U.S.C. § 2201.

                                                          I.      THE PARTIES

           6.         Plaintiff is the State of New Mexico, by the Honorable Hector H. Balderas,

Attorney General of New Mexico, acting on behalf of itself, and as parens patriae, and as public

trustee to protect the economic and environmental interests jeopardized by the unlawful actions of

Defendants challenged herein.

           7.         The Attorney General is authorized to act on behalf of the State in all actions when,

in his judgment, the interests of the State require action, and is further empowered to appear before

local, state and federal courts and regulatory officers, agencies and bodies, to represent and to be

heard on behalf of the State when, in his judgment, the public interest of the State requires such

action. N.M. Const. art. V § 1; NMSA 1978, § 8-5-2. Defendant NRC is a part of the Department
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                        2
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 3 of 47




of Energy (“DOE”) in the executive branch of the United States government. Also, Defendant is

the United States of America (“U.S.”), acting through the NRC.

                                           II.       JURISDICTION AND VENUE

           8.         The Court has jurisdiction under the Declaratory Judgement Act, 28 U.S.C. § 2201,

and the issues herein raise federal questions under 28 U.S.C. § 1331.

           9.         Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the proposed

Holtec CISF is to be constructed in New Mexico. The responsibilities for emergency response

equipment and training for transportation related accidents and infrastructure improvements

necessary to accommodate the transport and storage of nuclear wastes at the proposed CISFs falls

squarely on New Mexico, its Tribes and local communities; and the clear and present danger is to

New Mexico’s people, environment and economy. Although the proposed ISP facility is to be built

in Texas, Defendants acknowledge that given its proximity to the border, it will be dependent on

New Mexico water and emergency response services. The proposed ISP CISF also presents

economic and radiological hazards to the State of New Mexico. The NRC has also held, what few

in person public meetings and hearings it has held, in New Mexico.

                                                     III.       BACKGROUND

           A. NRC’s Authority

           10.        The NRC’s power is limited and the States fulfill their constitutional powers in our

dual sovereignty by checking federal agency’s abuse of its powers when it causes injury to a State

and its citizens.

           11.        The Administrative Procedure Act (“APA”) is the primary law governing processes

of federal administrative agencies. APA requires that affected persons be given adequate notice of

proposed rules and an opportunity to comment on the proposed rules and in certain cases, the

parties are given adequate opportunity to present facts and argument and the hearing officer is
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                        3
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 4 of 47




impartial. The APA also provides standards for judicial review of agency actions, and provides for

agency action to be set aside if found to be arbitrary, capricious, an abuse of discretion or otherwise

not in accordance with law or in excess of statutory jurisdiction, authority, or limitations, or short

of statutory right. 1

           12.        The Atomic Energy Act (“AEA”) of 1954, as amended, is the fundamental United

States law on uses of nuclear materials. 2 On the civilian side, it provides for both the development

and regulation of the uses of nuclear materials and facilities, declaring the policy that “the

development, use, and control of atomic energy shall be directed so as to promote world peace,

improve the general welfare, increase the standard of living, and strengthen free competition in

private enterprise.” 3

           13.        The NRC was established by the Energy Reorganization Act of 1974 to ensure the

safe use of radioactive materials for beneficial civilian purposes while protecting people and the

environment. 4 Any Commission action under the AEA must conform to the AEA’s procedural

requirements, which provide an opportunity for hearings and federal judicial review in many

instances.

           14.        The NRC and the DOE share technical information and expertise as well as

regulatory responsibility in the context of nuclear materials.

           15.        The NRC is also subject to the Freedom of Information Act (“FOIA”), which

requires federal government agencies make public their rules, adjudicatory decisions, statements

of policy, and any instructions to staff that affect a member of the public. 5 FOIA also requires



1
  5 U.S.C. §§ 706(2)(A) and (C).
2
  The Atomic Energy Act of 1954, as amended, 42 U.S.C. §§ 2011 et seq.
3
  See NRC Website, Governing Legislation, available at: https://www.nrc.gov/about-nrc/governing-laws.html (Last
accessed on March 25, 2021).
4
  42 U.S.C. § 5841.
5
  5 U.S.C. § 552.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                        4
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 5 of 47




federal government agencies to make public, upon request by interested parties, any materials that

do not fall into a FOIA exception category. 6

           16.        The Sunshine Act requires that collegial bodies, such as Defendant NRC, hold their

meetings in public. 7

           17.        The National Environmental Policy Act of 1969 (“NEPA”) 8 mandates agencies

prepare an environmental impact statement (“EIS”) before undertaking any “major Federal actions

significantly affecting the quality of the human environment.” 9 NEPA imposes a duty on agencies,

like Defendant NRC, to take a “hard look at environmental consequences,” “consider every

significant aspect of the environmental impact” and “inform the public” of its analysis and

conclusions for a proposed action. 10

           18.        Serving as an important Congressionally mandated check for a broad array of

actions, agency EIS documents demand transparency and accuracy. To hastily base decisions on

information that has not been independently verified for reliability and completeness or otherwise

insulate material information from the public regarding the cumulative environmental and regional

impacts of a proposed project, violates the governing public participation principles of NEPA.

           19.        Under NEPA, EIS documents must be site-specific and evaluate the cumulative

impacts of a proposed project, including “consideration of major points of view concerning the

environmental impacts of the proposed action and the alternatives, and contain an analysis of



6
  Id.
7
  29 C.F.R. Part 1612.
8
  The National Environmental Policy Act of 1969, 42 U.S.C. §§ 4321 et seq.
9
  43 U.S.C. § 4332(2)(c) (Including a detailed statement by the responsible official on “(i) the environmental impact
of the proposed action, (ii) any adverse environmental effects which cannot be avoided should the proposal be
implemented, (iii) alternatives to the proposed action, (iv) the relationship between local short-term uses of man’s
environment and the maintenance and enhancement of long-term productivity, and (v) any irreversible and
irretrievable commitments of resources which would be involved in the proposed action should it be implemented.”)
10
   Balt. Gas & Elec. v. Nat. Res. Def. Council, Inc., 462 U.S. 87, 97, 103 (1983) (quoting Vermont Yankee Nuclear
Power Corp. v. Nat. Res. Def. Council, 435 U.S. 519, 553 (1978)).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                        5
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 6 of 47




significant problems and objections raised by other Federal, State, and local agencies, by any

affected Indian Tribes, and by other interested parties.” 11

           20.        Further, under NRC’s own NEPA implementing regulations, EIS documents

require a discussion of the proposed project’s cumulative effects, defined as “the impact on the

environment. . .result[ing] from the incremental impact of the action when added to other past,

present, and reasonably foreseeable future actions regardless of what agency (Federal or non-

Federal) or person undertakes such other actions.” 12 Here, among other things it is reasonably

foreseeable that a permanent repository with high-risk high-level radioactive waste will not be

licensed or established, and the proposed CISFs will turn into de facto permanent storage facilities

to the detriment of the State of New Mexico and its people. Cumulative effects, synonymous with

cumulative impacts, can result from individually minor but collectively significant actions taking

place over a period of time. 13

           21.        According to its website, the NRC “regulates commercial nuclear power plants and

other uses of nuclear materials . . . through licensing, inspection and enforcement of its

requirements.” 14 These requirements necessarily include: an independent NRC assessment and

investigation into material representations of potential licensees, a finding that the proposed site is

suitable for intended use(s) based on collaboration and consultation with regional experts and a

determination of compliance with all applicable state and federal laws, including but not limited

to the APA, AEA, NEPA and the Nuclear Waste Policy Act of 1982 (“NWPA”), 15 as well as New




11
   40 C.F.R. § 1508.7; Council on Environmental Quality (“CEQ”) Regulations.
12
   Id. (emphasis added).
13
   See Holtec DEIS at 5-1 (identifying “potash mining, oil and gas production, other nuclear facilities, and wind and
solar farms” as actions considered in its alleged cumulative analyses.)
14
   See NRC Website, About NRC, available at: https://www.nrc.gov/about-nrc.html (Last accessed on March 25,
2021).
15
   The Nuclear Waste Policy Act of 1982, 42 U.S.C. §§ 10101 et seq.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                        6
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 7 of 47




Mexico’s Water Quality Act, N.M.S.A. §§ 74-6-1 et seq. (1978), New Mexico’s Radiation

Protection Act, N.M.S.A. §§74-3-5 and 74-3-9 (1978) and New Mexico’s Radioactive and

Hazardous Materials Act N.M.S.A. §§ 74-4A-1 and 74-4A-7 (1978).

           22.        The NWPA was enacted in 1982 as Congress’s attempt to solve the nation’s rapidly

amassing high-level nuclear waste storage problems. Under the NWPA, the DOE is the federal

agency tasked with establishing a suitable location for a permanent geologic repository to dispose

of high-level radioactive waste and spent nuclear fuel (“SNF”) indefinitely deep below the surface.

The idea of placing the waste and SNF in deep, stable geological formations mirrors the

international consensus on such matters and Congressional will. At its core, the intent and

foundational structure of NWPA, assigns multiple federal agencies with overlapping

responsibilities, including transportation, in establishing a permanent solution for the disposal of

the nation’s nuclear wastes, and it also requires engagement with and the consent of the hosting

and sending entities.

           23.        Pursuant to NWPA, DOE is precluded from taking title to SNF unless and until a

permanent repository has opened. 16 No permanent repository currently exists, little progress has

been made in the past decade and the funding to establish same has been drastically cut.

           24.        The NRC is exceeding its statutory jurisdiction and Congressionally delegated

authorities and/or limitations in jeopardizing the economy and environment of New Mexico, its

Tribes, its local governments and its citizens and is acting ultra vires in conducting costly but

shallow proceedings to license the proposed Holtec and ISP CISFs, in violation of the APA and

NWPA, and to the detriment of the State. Contrary to the objectives of the AEA to improve general

welfare and the standard of living, the NRC’s licensing of the proposed CISFs would expose



16
     42 U.S.C. §§ 1022(a)(5)(A), 10143.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                        7
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 8 of 47




individuals along undisclosed routes to multiple rounds of nuclear waste transport, compounding

risks. While the two entities competing for CISF licenses stand to lucratively profit at the expense

of the State, its communities and its future generations.

           B.         The Proposed CISFs

           25.        On March 30, 2017, Holtec submitted an application, including a Safety Analysis

Report (“SAR”), Environmental Report (“ER”), and proposed license, requesting that the NRC

grant Holtec a license for the construction and operation of a CISF for SNF. 17

           26.        The proposed CISF would be located in Eddy County and Lea County, New

Mexico. In its license application, Holtec requests initial authorization to store up to 8,680 metric

tons of uranium (“MTUs”) in up to 500 canisters for a license period of 40 years. 18

           27.        Holtec anticipates, and the NRC is investigating its current application with an eye

towards, future expansion of on-site storage up to 10,000 canisters containing 100,000 MTUs over

the course of 60 years. 19

           28.        The NRC published a notice in the Federal Register regarding the acceptance and

docketing of Holtec’s CISF license application. 20 The NRC subsequently published a Federal

Register notice of opportunity to request a hearing and to petition for leave t intervene. 21 Multiple

petitioners filed hearing requests and petitions to intervene. 22




17
     Holtec's application materials are available at: https://www.nrc.gov/waste/spent-fuel­storage/cis/holtec-
international.html Citations to the proposed license are to Revision 1 (ML 17310A223) (Proposed License), citations
to the Safety Analysis Report (SAR) are to Revision 0H (ML 19163A062), and citations to the Environmental Report
(ER) are to Revision 7 (ML 19309E337).
18
   Proposed License at 1.
19
   ER at 1-1.
20
   Holtec International HI-STORE Consolidated Interim Storage Facility for Interim Storage of Spent Nuclear Fuel,
83 Fed. Reg. 12,034 (Mar. 19, 2018).
21
   Holtec International HI-STORE Consolidated Interim Storage Facility for Interim Storage of Spent Nuclear Fuel,
83 Fed. Reg. 32,919 (July 16, 2018).
22
   The other petitioners are: Alliance for Environmental Strategies; Beyond Nuclear, Inc.; NAC International Inc.;
Sierra Club; and a group of joint petitioners led by Don't Waste Michigan.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                        8
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 9 of 47




           29.        ISP has similarly submitted an application and licensing documents to the NRC to

construct and operate a CISF for SNF in Andrews County, Texas, directly adjacent to the southeast

New Mexico border. 23

           30.        The proposed ISP CISF is projected to house up to 40,000 MTUs for a period of at

least 60 years. 24 If the NRC licenses the CISF in excess of these proposed terms, the State will

experience potential increased risks to its surface water, groundwater and playas, as well as

heightened threats of subsurface degradation and subsidence 25 and even greater strain on its

emergency response resources.

           31.        The predicate of both CISF applications is that the DOE will take ownership of the

waste (after a future but unknown change in the law) and contract with Holtec and ISP to store it

until disposal at a permanent repository becomes available. 26

           32.        For good reason, the NWPA of 1982, 42 U.S.C. §§ 10101, et seq., as amended,

does not authorize DOE to take title until a permanent repository is available. The Defendants

nevertheless are going forward to license an illegal activity, which this Court should declare to be

illegal.

           33.        There is no good explanation for NRC’s disregard for the NWPA. Clearly, NRC’s

job is not to create a political policy alternative to the status quo, or to second guess Congress.


23
     ISP application and licensing documents are available at: https://www.nrc.gov/waste/spent-fuel-
storage/cis/wcs/wcs-app-docs.html.
24
   Environmental Impact Statement for Interim Storage Partners LLC’s License Application for a Consolidated Interim
Storage Facility for Spent Nuclear Fuel in Andrews County, Texas, Draft Report for Comment, NUREG-2239 (May
2020) (ADAMS Accession No. ML20122A220), herein after “ISP DEIS.”
25
   See, Rebecca Roose (New Mexico Environment Department, Water Protection Division) Letter to NRC (Dec. 16,
2019).
26
   Holtec also has a decommissioning business in which it also expects DOE to take title to the SNF. See e.g., Holtec
Palisades (Michigan) Post Shutdown Decommissioning Activities Report (PSDAR), p. 43, (page 90/98 on PDF
counter):
         Palisades Spent fuel management plan is based in general upon: 1) a 2030 start date for DOE
         initialing transfer of commercial spent fuel to a federal facility (not necessarily a final
         repository), and 2) expectations for spent fuel receipt by the DOE for the Palisades fuel
         beginning in 2030. All spent fuel expected to be removed from the site by 2040.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                        9
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 10 of 47




           34.        The NWPA and the International Atomic Energy Agency (“IAEA”) support the use

of deep geologic repositories for the safe storage and/or disposal of SNF and high-level radioactive

waste. 27 The Act establishes procedures to evaluate and select sites for geologic repositories and

for the interaction of State and federal governments. It also provides a timetable of key milestones

the federal agencies must meet in carrying out the program.

           35.        The NWPA assigns the DOE the responsibility to site, build, and operate a deep

geologic repository for the disposal of high-level waste and SNF. It directs the Environmental

Protection Agency (“EPA”) to develop standards for protection of the general environment from

offsite releases of radioactive materials in repositories. The Act further directs the NRC to license

DOE to operate a repository only if it meets EPA’s standards and all other relevant requirements.

           36.        Congress has amended the NWPA with clear directives to DOE, including:

                      •     Directing DOE to consider Yucca Mountain as the primary site for the
                            first permanent geologic repository; 28
                      •     Prohibiting DOE from conducting site specific activities at a second site
                            unless authorized by Congress; 29
                      •     Requiring the Secretary of Energy to develop a report on the need for a
                            second repository no later than January 1, 2010; 30 and
                      •     Establishing a commission to study the need and feasibility of a
                            monitored retrievable storage (“MRS”) facility. 31

           37.        No one disputes that the DOE has failed for decades to implement Congress’s non-

discretionary objective to address and resolve the long-term storage of high-risk, high-level

radioactive waste by creating a permanent geologic disposal repository.




27
   See e.g., 42 U.S.C. §§ 10101 et seq.; IAEA Safety Standards for Protecting People and the Environment, Disposal
of Radioactive Waste - Requirement 9: Isolation of Radioactive Waste (2011); available at: https://www-
pub.iaea.org/MTCD/publications/PDF/Pub1449_web.pdf.
28
   42 U.S.C. § 10134.
29
   42 U.S.C. § 10135.
30
   42 U.S.C. § 10172(b).
31
   42 U.S.C. § 10161(b).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       10
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 11 of 47




           38.        NRC has repeatedly made public statements as to the cancellation of licensing the

Yucca permanent repository. In October of 2020, the Commission approved a request to

substantially curtail spending associated with the licensing of a permanent repository. As stated by

NRC Chairman himself, the “NRC [has] provided limited program planning and support and

continued management activities” recently for Yucca’s licensing application. 32

           39.        Yet the NRC (and CISF applicants) unjustifiably rely on the assumption and pre-

determination that a permanent repository will be built by 2048. This claim is without merit and

threatens to render the proposed CISFs permanent de facto storage facilities without the safeguards

and assessment of impacts of a permanent facility.

           40.        The NRC has never been authorized to act in the place of Congress or to attempt to

create new policy “options.”

           41.        The NRC has never been authorized under NWPA to create unfunded mandates for

State and local governments or to otherwise ignore the interest of the statewide citizens of New

Mexico.

           42.        The NRC has never been explicitly authorized under any legislative mandate to

license a CISF and the term “consolidated interim storage facility” is not defined and the NRC-

created licensing term appears nowhere in its promulgated regulations. See e.g., 10 C.F.R. Part 72

(defining licensing requirements for MRS and independent spent fuel storage installation

(“ISFSI”) facilities).

           43.        Contrary to NRC’s assertions and attempts to re-brand and re-work its existing

regulations to fit its desired outcome, “consolidated interim storage facilities” are not ISFSIs or



32
  C. Hanson (NRC) Letter to Honorable Frank Pallone, Jr. (March 1, 2021) (disclosing a mere $4,813 in expenditures
for January 2021 to address the remand by the U.S. Court of Appeals for District of Columbia Circuit in the case In
re Aiken County).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       11
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 12 of 47




MRS facilities. Id. MRS facilities are intended to be operated by the government, not private

businesses like Holtec and ISP. 33 The creation of DOE operated MRS facilities, pursuant to

NWPA, also contemplates consent and cooperation of the hosting site and cannot be constructed

until the NRC “has authorized the construction of a repository” for ultimate disposal. 34 An MRS

facility site is also limited to maximum of 15,000 MTUs at any one time (a fraction of the proposed

MTUs to be stored at the proposed Holtec CISF site). 35 Likewise, the regulations governing ISFSIs

were intended to provide the framework for multiple reactor-related interim storage facilities

across the country for the private nuclear generators and owners to temporarily store limited

amounts of waste at or away from reactors until a permanent repository could be established.

           44.        ISFSIs were envisioned as “independent” facilities not the colossal “consolidated”

facility proposed by Holtec, which anticipates storing waste from virtually every existing reactor

across the country, and without a solid plan for the entities responsible and/or liable for the massive

undertaking of transporting the entire nation’s high-risk, high-level waste from reactors

nationwide, through extensive industry operations in the Permian Basin, to and from the proposed

site in New Mexico. This crucial transportation disconnect aptly demonstrates why the proposed

Holtec “consolidated” facility is not contemplated by any underlying legislation and regulations

and why NRC is acting in excess of its statutory and delegated authority. Surely Congress did not

intend for NRC to leave the crucial questions of responsibility and liability for transport of nuclear

waste unanswered and unexamined.




33
   See e.g., 10 C.F.R. § 72.3 (defining MRS facility as one “operated by DOE for the receipt, transfer, handling,
packaging, possession, safeguarding, and storage of [SNF] for at least one year, solidified high-level radioactive waste
resulting from civilian nuclear activities, and solid reactor-related GTCC waste. . .”).
34
   Id.
35
   10 C.F.R. § 72.44(g)(4).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       12
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 13 of 47




           45.        In light of its aggressive promotion of the use of nuclear power (which in turn

generates new high-level waste requiring long term storage and/or disposal), NRC has begun to

promote the idea of long term consolidated interim storage of high-level radioactive waste in New

Mexico, without its consent or consideration, when the State itself has no operating nuclear power

plant. See below.




{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       13
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 14 of 47




{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       14
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 15 of 47




           46.        The NRC is ignoring its obligation to be policy neutral, ignoring the stark absence

of CISF specific regulations and instead recommending and attempting to drive bad policy,

including storage just below ground level in a highly unstable geologic area riddled with sinkholes,

subject to fracking below the surface and nearby potash mining, that experiences increasing

frequency and magnitude of earthquakes, and contains the remnants of a prior nuclear bomb test.

           47.        Defendants’ actions and lack of transparency jeopardize the sovereignty of New

Mexico by impeding its ability to regulate and secure the health and welfare of the State’s

environment, people and economy. In considering the licensing of the proposed CISF projects in

the absence of proper investigations and with a lack of full disclosure as to potential cumulative

and long-lasting impacts on surrounding and competing land uses and substantial costs to the State

to ensure the safety of its people and water resources from radiological injury in transport and

long-term and/or indefinite storage. Indeed, the State has already expended significant time and

resources in attempting to educate the NRC with its regional expertise on these issues, which has

fallen on deaf ears.

           48.        As noted in the Governor’s letter to the NRC, Ex. 1, the “proposed site is

geologically unsuitable. . .in an area that is underlain by concerns for sinkhole development and

shallow groundwater, a precious resource” of the State and further “does not provide deep geologic

isolation for indefinite [SNF] storage” and is “unsuitable. . .for storage over a period of decades.”36

           49.        Multiple State agencies have expressed these concerns to the NRC, in addition to

objecting to the placement of a nuclear storage site in the middle of the Permian Basin, “one of the

world’s most productive oil and gas regions” with “[n]early 2,500 oil, gas and mineral wells or

sites operated by 54 different businesses or entities within a 10 mile radius,” and more specifically,



36
     New Mexico Governor Michelle Lujan Grisham Letter to NRC (Sept. 22, 2020) (ML20269A025), Ex. 1.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       15
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 16 of 47




with State subsurface mineral ownership and a lack of restrictions on mineral development at the

site. 37 Ex. 2.

           50.        The Permian Basin and its production are deemed essential for national security at

this time. As such, it also becomes a target for terrorists. A release of radioactive material would

likely render its potential outputs as worthless.

           51.        A multitude of entities have expressed objections to multiple rounds of SNF

transport, which creates “unnecessary risks to public health, safety and the environment” and

places a heavy burden on the infrastructure of the State and its resources. 38 Ex. 3.

           52.        New Mexico government in order to exercise its sovereignty must have the

authority to enforce, and to protect the enforceability of its laws and self-government in court,

State elected officials have strong political and institutional obligations, as well, as incentives to

respect State constituent preferences.

           53.        New Mexico, as the receiving State with all of the burdens and without benefits,

opposes NRC’s licensing of the proposed Holtec and ISP CISFs.

           54.        Of significance, several states with facilities sending the nuclear waste also oppose

NRC’s improper use of exemptions as to decommissioning funds, questioning Holtec’s lack of

financial qualifications or assurances and inexperience in decommissioning facilities and

associated license transfers of nuclear plant facilities. 39




37
   See e.g., Stephanie Garcia Richard (New Mexico State Land Commissioner) Letter to NRC (Sept. 22, 2020)
(ML20269A003), Ex. 2.
38
   See e.g., Dennis McQuillan (New Mexico Environment Department, Science Coordinator) Letter to NRC (Sept. 22,
2020), Ex. 3.
39
   See e.g., 10 C.F.R. § 72.22 (requiring sufficient information to demonstrate applicant “either possesses the necessary
funds, or that applicant has reasonable financial information assurance of obtaining [same].”; see also, 10 C.F.R. §
72.30 (requiring reasonable financial assurances as to decommissioning funds).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       16
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 17 of 47




           55.        In addition to changing or attempting to change the rules, NRC has colluded with

Holtec’s request for an illegal storage permit, 40 in rubber-stamping the dangerous and untested

long-term storage (of at least 60 years) in an unstable geological area that jeopardizes the State’s

environment and economy, including but not limited to the oil and gas industry around the Permian

Basin, their property and drilling rights, and the local agricultural industry.

           56.        The NRC’s actions further burden New Mexico, its local government, its Tribes,

its people and its environmental justice communities by requiring it to spend money, for at the

very least 60 years (and possibly longer, if not permanently), to respond with appropriately trained

and equipped personnel, and to provide specialized medical facilities and infrastructure to address

any emergency issues involving an accident (or simply cask degradation) during the movement of

high-risk high-level radioactive waste by road or rail through New Mexico, once, from moving

these waste from other states to New Mexico and, again from moving the waste to a permanent

disposal repository. This unnecessary, repeated, multiple legged, cross-continental transport of

high-risk, high-level radioactive waste also especially and disproportionately burdens local

governments and the environmental justice of communities.

           57.        Moreover, NRC approval of the ISP CISF will compound those burdens as New

Mexico’s emergency services, firefighters, and water resources are in closest proximity to the west

Texas site, and will be relied on in the event of radiological contamination or incident. 41 As noted

by the New Mexico League of Women Voters’ comments in opposition to the CISF, Ex. 4:




40
   See e.g., Docket ID NRC-2016-0231; NRC’s ISP/WCS CISF DEIS (re NRC’s Collusion with Holtec and ISP on
CISFs).
41
   See ISP DEIS at 4-72 (“Eunice is located 8 km [5mi] from the proposed CISF and may be the first off-site responders
to an incident at WCS or the proposed CISF” and in the “event of a catastrophic fire,” in addition to Andrews County
services, the Eunice Police in New Mexico, the New Mexico State Police, the Eunice Fire Department, the Carlsbad
Medical Center in Carlsbad, New Mexico, and/or Lea Regional Medical Center in Hobbs, New Mexico will render
assistance.)
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       17
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 18 of 47




           [T]he NRC needs to determine who will be responsible for transporting the SNF to
           the CISF and who will be responsible for ensuring that the regulations have been
           met. . .[A]ccident conditions and preparatory training of Emergency Response
           personnel would both greatly impact SE NM resources. . . [and] [t]he nearest
           residences are. . .west of the proposed CISF project area near Eunice, New Mexico.
           The close proximity of these two facilities increases risks to residents of Eunice,
           NM and other nearby areas. 42

           58.        NRC has made a mockery of the public participation required for the licensing

process. Almost every interested party filing a challenge in NRC CISF proceedings has been

denied standing and an opportunity to meaningfully participate. And prospective parties with

standing have had their contentions so narrowly interpreted or misconstrued to ignore the merits

and re-frame the issues to facilitate NRC’s rejection based on the information being previously

known and deeming all filings as untimely and/or outside the scope. These facts underscore the

result-oriented process created to achieve NRC’s desire to license a series of CISFs in lieu of

creating a permanent repository as dictated by Congress.

           59.        As of this date, NRC has not allowed a single contention to be raised by any

governmental, tribal or private opponent in New Mexico challenging NRC’s handling of the either

CISF matter. 43 This total denial of non-party rights is unprecedented, and combined with the

terrible misrepresentations and deficiencies in Holtec’s submittals, strongly suggests collusion

between the NRC and the proponents of Holtec’s CISF in New Mexico. The situation is no

different at ISP.

           60.        NRC made up its mind to support Holtec and CISFs a long time ago. In or around

2016 during pre-licensing meetings with CISF applicants, the NRC jumped on board with a plan

to delink consolidated storage from Yucca and a permanent repository and not get “pigeon-holed”




42
     League of Women Voters of New Mexico Letter to NRC (Nov. 3, 2020) (ML20309A990) at pp. 8, 9 and 16, Ex. 4.
43
     See e.g., LBP-19-74 (2019); LBP-19-11 (2019); LBP-20-06, (2020), affirmed CLI-20-0413, 921 NRC__ (4/23/20).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       18
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 19 of 47




with consent of the communities housing such facilities. This pre-determination and real collusion

ignore NRC rules and eviscerate NEPA’s “hard look” requirement.

           61.        NRC strategy for denying contentions to the proposed CISFs includes first,

narrowly interpreting and misconstruing them so as to mischaracterize the issues raised, and then

finding the re-framed contentions to be based on “facts” previously available to the non-parties,

while at the same time ignoring the changing and ever-evolving nature of Holtec’s “facts.”

           62.        In many instances the contentions raised by interested parties prompted NRC

personnel to request additional information (“RAI”) from Holtec which were made public only

after non-party deadlines to challenge ERs, SARs, the DEIS, and other licensing documents. This

lack of transparency and insulation of material information can only be explained by NRC’s total

disinterest in public comments or any scrutiny.

           63.        NRC has been too lenient on CISF omissions, conjecture and the ever-changing

nature of their proposed and very dangerous operations, and failed to consider whether Holtec or

ISP can be trusted to manage their prospective CISF licenses.

           64.        For example, statements made in a recent letter by XTO Energy Inc., a subsidiary

of Exxon, reveal it possesses superior property rights at the proposed site and also asserts that oil

and gas lessees were not given notice and were not appropriately involved or even considered in

the Holtec DEIS. Holtec attempted to mislead the public by claiming that all subsurface owners

consented, and it got caught.

           65.        Holtec’s persistent attempts to mischaracterize alleged land use restrictions and/or

agreements proscribing local industries at and around the proposed CISF site have also been called

out and clarified by the State Land Office. Contrary to Holtec’s assertions that nearby potash

mining and oil and gas activities will cease or somehow be limited to certain drilling depths and


{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       19
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 20 of 47




drilling islands, the State Land Office, which retains the sole authority to approve any such

impingement on subsurface mineral right leases, has not granted any purported Holtec

agreement. 44 And valuable resources exist at shallow depths below the surface at and around the

proposed site.

This is unacceptable and violates the primary principles of consent-based siting mandated by Blue

Ribbon Commission (“BRC”) 45 and NRC’s duty to independently verify the accuracy of

information provided by potential licensees. It also threatens the State’s economy. Oil and gas

leases reflect property rights which the State protects. Otherwise businesses would not invest in

the State.

           66.        The NRC’s mandate does not include policy setting or altering the public debate

and emphatically cheerleading nuclear industry projects. Yet it is doing both to the detriment of

New Mexico.

           67.        The NRC and license applicants have openly acknowledged that any proposed

CISF facility with the DOE taking title and transporting the nuclear waste without a permanent

repository in place will violate the NWPA as currently legislated. As evidenced in pre-licensing

meetings and its rulings in the Holtec proceedings, the NRC (and CISF license applicants) are

banking on future legislative changes to allow the DOE to enter into temporary storage contracts

with the proposed CISFs, including Holtec, a company with an extremely questionable history and

extremely questionable present 46 as reflected in its various misrepresentations alleged herein.




44
   See Stephanie Garcia Richard (New Mexico State Land Commissioner) Letter to NRC (Sept. 22, 2020); see also,
Stephanie Garcia Richard (New Mexico State Land Commissioner) Letter to NRC (July 2, 2019), Ex. 5.
45
   Blue Ribbon Commission. Report to the Secretary of Energy (Jan. 2012).
46
   See also, Maxwell papers for special investigation of Eddy-Lea Energy Alliance (“ELEA”), a government-owned
Limited Liability Company, (Before the Office of the State Auditor of New Mexico Special Investigations Division)
(July 17, 2019) (alleging collusion between Holtec and ELEA to manipulate competitive process for public bid in
favor of Holtec).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       20
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 21 of 47




Along the same lines, the NRC has determined that whether or not ownership and transportation

of the nuclear waste by plant owners is a “commercially viable” option is not an issue before it.

In short – the NRC will stop at no cost to find work-arounds and is running a public narrative of

unfettered support for the approval of CISFs, despite its lack of explicit authority to license same

and despite its lack of knowledge as to necessary transport of SNF to the site. This raises the

legitimate concern that NRC is not putting public health and safety first.

           68.        The NRC’s licensing, which excludes any analysis of the realistic impacts and

instead relies on speculative changes to the law, also raises legitimate cost concerns for the State.

As the NRC’s DEIS, for the first time disclosed that the economic burden and responsibilities for

emergency training, equipment and response, and infrastructure improvements related to the

transport of nuclear waste, through extensive industry operations in the Permian Basin to the

proposed site, were being shifted to State, local and tribal governments.

           69.        More troubling, the NRC is spending more time, money and resources in licensing

a CISF than finding a suitable permanent repository. Contradictorily, during each of the NRC call-

in sessions discussing CISFs, the NRC’s Environmental Review Project Manager, James Park, has

read the following bullet points outlining the NRC’s Review Process and policies during the NRC

slide show introductory presentation, Ex. 6, attached hereto:

                 •    Evaluate the application and determine if a license can be issued.
                 •    Not to promote Holtec’s proposal or the Consolidated Interim Storage
                      Facility (CISF) concept. 47

           70.        Disregarding its own policies, at its late 2015 Division of Spent Fuel Management

RegCon (Regulatory Conference), NRC’s Tony Hsia, Acting Director of the Division of Spent




47
      See, e.g., NRC Presentation Slides (July 9, 2020) (ML20225A100),                                    available   at:
https://www.nrc.gov/docs/ML2022/ML20225A100.pdf (emphasis added), Ex. 6.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       21
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 22 of 47




Fuel Management, in his closing remarks concluded the two-day symposium with a pep rally cry

for CISFs. He passionately called for industry and NRC (as well as DOE, and other nuclear

establishment players) to work together (“(If we) all work together, we can make it [centralized

interim storage] happen!”), to open a de facto permanent storage facility like the presently

proposed Holtec CISF in New Mexico. He even pumped his fist in the air when he did so. Such

advocacy in favor of the proposed CISFs, by a senior NRC manager was incredibly inappropriate.

Defendants did nothing to correct this gross misconduct.

           71.       NRC Staff, as well as the Atomic Safety and Licensing Board (“ASLB”) Panel, and

even NRC Commissioners, have consistently demonstrated in a variety of actions their

overwhelming bias in favor of CISFs, ever since Tony Hsia's incredibly inappropriate and

predisposed pep rally cheer in favor of CISF licensing in late 2015.

           72.        From New Mexico’s point of view, it is noteworthy that the Japanese Parliament

determined that the root cause of the Fukushima Daiichi nuclear catastrophe was collusion between

regulator, industry, and government officials. It was the reason the three reactors, which melted

down and exploded, causing a catastrophic release of hazardous radioactivity to the environment,

were so very vulnerable to the earthquake and tsunami that struck them on March 11, 2011. Such

dangerous collusion exists in spades here among the U.S., NRC (Staff, ASLB Panel, and

Commissioners) and as it relates to Holtec and the Eddy-Lea Energy Alliance (“ELEA”) and the

proposed ISP CISF, immediately adjacent to the southwest New Mexico border.

           73.        In addition to NRC’s allowance of hypothetical CISF license provisions that violate

its organic statutes and regulations or provisions that are based on pure conjecture without

assessment, and the multiple fundamental misrepresentations by Holtec (such as its inferior

property rights and alleged, but not existing, industry land use restrictions at and around the


{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       22
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 23 of 47




proposed site, which opposing State and local agencies, as well as others, have exposed), the NRC

has utterly failed to conduct an adequate independent investigation into the reliability or

information under its review. The NRC’s blatant disregard of the host State and major viewpoints

of interested parties here, as required by law and the NRC’s own NEPA-implementing regulations,

is clearly improper and a testament to its lack of express authority and inability to evaluate the

licensing of such an unprecedented facility under unknown and yet-to-be-determined conditions

at the expense of the host State. 48 Instead of collaborating and cooperating with State and local

agencies and communities, the NRC simply accepted, without independent review, the veracity

and accuracy of Holtec’s presentations. It is negligent at best, and certainly not protective of public

health and safety, for the NRC to rely without question on information provided by a party with

vested financial interests in both decommissioning sites and establishing the proposed CISF.

           74.        Perhaps even more troublesome here is NRC’s shielding of agency actions from

outside review and scrutiny, as the NRC terminated the official proceedings and records for both

proposed CISFs prior to publication of NRC’s initial draft EIS documents, creating a heightened

(nearly impenetrable) standard for interested parties to challenge NRC’s conclusions and the

information relied on in agency documents to make those determinations relating to the proposed

CISFs. This shielding from scrutiny in proceedings for licensing a nuclear storage facility with

conditions that violate NWPA and without independent investigation or adequate assessment of

the external costs to communities, the environment and local economies in the Permian Basin, will

cause irreparable harm to the host State of New Mexico and as such, warrants the declaratory and

injunctive relief requested herein.


48
   See e.g.,10 C.F.R. § 51.70(b)-(c) (requiring NRC’s DEIS to “be concise, clear and analytic, . . . state how alternatives
considered in it and decisions based on it . . . achieve environmental laws and policies . . . identify any methodologies
used and sources relied upon . . . be supported by evidence that the necessary environmental analyses have been made
. . . [and] cooperate with State and local agencies to the fullest extent possible . . .”) (emphasis added).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       23
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 24 of 47




           75.        Given its lack of explicit authority and myriad of unknowns, the NRC chose to

ignore its responsibilities under NRC and NEPA regulations, resulting in faulty, flawed and

unreliable conclusions. In doing so, the NRC inappropriately passed over pertinent considerations

and viewpoints of the Governor, New Mexico Environment Department (“NM ED”), the State

Land Office, the New Mexico Energy, Minerals and Natural Resources Department (“NM

EMNRD”), and other entities with extensive and superior regional knowledge of the proposed

CISF, improperly discounting the overwhelming opposition by the Governor of New Mexico,

senators and representatives, tribal nations, counties and cities and other interested parties of the

region.

           76.        For example, recent State Land Office and NM EMNRD statements revealing

superior property rights at the proposed site and NRC’s lack of notice to and consideration of oil

and gas and mineral lessees in the region. In largely ignored oppositions to the proposed Holtec

CISF, these State entities have pointed out that any resulting CISF limitations on local mineral

extraction industries would reduce funding for indispensable regional infrastructure, including but

not limited to, royalty payments funding public education.

           77.        Yet NRC is inexcusably not concerned that CISFs will interfere local economies or

with existing oil and gas operations and valuable mineral extraction operations (or that shallow

level fracking activities might not be consistent with long-term storage of high-level radioactive

waste and SNF). NRC likewise does not fault Holtec’s misrepresentations and material omissions

and lack of financial assurances in its licensing application, the NRC does not fault or find Holtec

unsuitable to operate a high-level waste repository.

           78.        Indeed, it is recognized in international standards and generally in the scientific

community not to place nuclear facilities above valuable extractable mineral and energy


{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       24
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 25 of 47




resources. 49 But the first viewpoints to consider when attempting to site a nuclear waste dump in

the middle of the Permian Basin should be nearby oil and gas lessees, given their importance to

the State’s economy and national defense, more specifically those with dominant property rights

at and around the proposed site. It is hard to imagine a more relevant or significant interested

party, especially given the State Land Office’s repeated and explicit objections.

           79.        Yet, the NRC has largely taken Holtec’s speculation and mischaracterizations of

their collective land use rights and alleged land use restrictions at and around the site at face value,

without conducting any independent review as to reliability of information of this highly relevant

information.

           80.        And, relevant to these public comment proceedings, NRC's behavior demonstrates

flagrant bias in favor of the Holtec and ISP CISFs by failing to evaluate its substantial impacts.

Impacts on not only the environment, but also public health, safety, security and the economy. 50

           81.        Such schizophrenic safety regulation and industry promotion imbalance is what led

to the demise of the United States Atomic Energy Commission (“AEC”) by the mid-1970s.

Stringent safety regulation and unbridled industry advocacy are mutually exclusive, of course.

NRC rose from AEC’s ashes with the clear mandate to “protect people and the environment,” as

the NRC logo puts it. Most unfortunately, for the public interest anyway, DOE was given AEC's

nuclear advocacy role, embodied in its unbridled Office of Nuclear Energy (“ONE”). NRC has




49
   IAEA recommends that nuclear storage sites or permanent de facto disposal sites, like the proposed CISFs, should
be situated on adequately controlled, single-use pieces of land that are void of or be located away from known areas
of significant extractable mineral, energy or other valuable resources. See, IAEA Safety Standards for Protecting
People and the Environment, Disposal of Radioactive Waste - Requirement 9: Isolation of Radioactive Waste at 27
(2011); available at: https://www-pub.iaea.org/MTCD/publications/PDF/Pub1449_web.pdf.
50
     See e.g., Holtec CISF NRC Presentation Slides (2020) (ML20225A100), available at:
https://www.nrc.gov/docs/ML2022/ML20225A100.pdf), Ex. 6; see also, ISP/WCS CISF NRC Presentation Slides
(2020), available at: https://www.nrc.gov/docs/ML2027/ML20274A035.pdf (all slideshows were nearly identical).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       25
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 26 of 47




violated its mandate here. It has strayed very far into the policy setting and industry advocacy

arena.

           82.        The non-binding BRC on America's Nuclear Future, recommends CISFs, as stated

in the BRC's January 2012 Final Report, but this came only after improper NRC lobbying. BRC

was based on DOE'’ ONE. In fact, in the BRC's mandate, it was stated explicitly that BRC was to

issue final recommendations on the so-called “solving the nuclear waste problem,” so that the

nuclear power industry could get along with its agenda of building new nuclear power industry

facilities in the United States and overseas. Besides that blatantly promotional objective -- as

opposed to the environmentally-, safety-, and health-protective -- agenda of DOE ONE’s BRC,

NRC has failed to follow BRC’s recommendation of “consent-based siting,” another BRC Final

Report top tier recommendation. And neither CISFs have the consent of the host states, New

Mexico and Texas. Governor Michelle Lujan Grisham has written the NRC, expressing strong

opposition and concerns over extended operations to Holtec’s CISF. Ex. 1. Governor Abbott has

expressed similar forceful opposition in a letter to then President Trump. Ex. 7.51

           83.        The Holtec location and geology is inescapably and unalterably unsuitable for the

storage of high-level radioactive waste.

           84.        For example, on December 10, 1961, a massive nuclear device in Project Gnome

was detonated in the Salado Formation in southeastern Eddy County and southwestern Lea

County. It is unclear if subsequent substantive consideration has been given to the lasting impacts

of same, though it appears not.




51
  Texas Governor Greg Abbott Letter to then President Trump (Sept. 30, 2020) (noting the lack of State consent and
that “[t]he proposed sites in Texas and New Mexico do not provide the deep geologic isolation required for permanent
storage in order to minimize the risks of accidents, terrorism, or sabotage . . .”), Ex. 7.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       26
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 27 of 47




           85.        The Salado Formation is about 75% salt, although it contains extensive deposits of

potash minerals which are mined at many localities and refined for potash fertilizer. Geohydrology

of Project Gnome Site, Eddy County, NM, Geological Survey Professional Paper 712-A.

           86.        Historical potash mining areas throughout the region have resulted in the

heightened potential for sinkholes, karst development and substantial subsidence, in one area as

much as 40 inches in past several years. Several experts believe the rapid sinking in this region is

linked to dissolving salt layers in the Salado Formation.

           87.        On June 19, 2019, the New Mexico Commissioner of Public Lands issued a letter

to Holtec President and CEO attacking Holtec’s CISF application. The letter was docketed by the

NRC on July 2, 2019. 52 At the time, the Commissioner’s letter pulled back the curtain on Holtec’s

misrepresentations to the NRC, claiming to have complete “control” of the proposed CISF site in

New Mexico, alleged agreements secured from mineral lessees, and that its proposed CISF project

enjoys “overwhelming support.” To the contrary:

           . . .a number of New Mexico industry associations, from the New Mexico Cattle
           Growers’ Association to the Permian Basin Petroleum Association, recently have
           expressed serious concerns about – and in some instances outright opposition to –
           Holtec’s proposal. Along with elected officials and non-profit organizations, they
           have raised significant questions about the effect of the proposed nuclear waste
           storage site on New Mexico’s oil and gas industry, farm and ranch economy, and
           environment. 53

           88.        The Commissioner’s letter also exposed Holtec’s complete disregard of the State

Land Office’s authority over the site’s mineral estate at and around the proposed CISF site. And

that Holtec and the NRC purposefully omitted or calculatingly shielded vital information regarding

property rights, land use and land restrictions in its analyses, failing to disclose the reality of the



52
   See, Stephanie Garcia Richard (New Mexico State Land Commissioner) Letter to Krishna Singh (Holtec President
and CEO), starting at p.2(July 2, 2019) (ML19183A429). Ex. 5.
53
   Id.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       27
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 28 of 47




State’s rights and authority in its licensing documents. 54 Further misrepresenting the historical,

present and reasonable future status of drilling depths and mineral extractions in the vicinity of the

site and risks of subsidence.

           89.        Holtec and Defendants have a duty and responsibility to provide truthful

information in this context. It is paramount when dealing with the management of the nation’s

highly-radioactive waste that information is complete and accurate in all material respects to allow

for proper site assessment, evaluation of the safety risks, environmental impacts, costs and benefits

in light of alternatives considered.

           90.        On March 10, 2020, the NRC made its DEIS for Holtec’s license application

publicly available. 55 And shortly thereafter in May of 2020, the NRC published its ISP DEIS. 56

With respect to the CISF DEISs, NRC is tasked with conducting an independent investigation into

the reliability of the evidence supporting licensing information to ensure its accuracy and

completeness. On top of assessing environmental and safety risks, the NRC is also tasked with

completing cost benefits analysis in light of the alternative options considered.

           91.        As noted by the Association of American Railroads (“AAR”), the NRC has failed

to account for or discuss the necessary infrastructure improvement costs to ensure railroads

transporting the over-sized railcars of nuclear waste to and from the CISFs meet the AAR’s

“Performance Specification for Trains Used to Carry High Level Radioactive Material S-2043.” 57




54
   Id. .
55
   “Environmental Impact Statement for Holtec International’s License Application for a Consolidated Interim Storage
Facility for Spent Nuclear Fuel and High-Level Waste" (Draft Report for Comment), NUREG-2237 (Mar. 2020)
(ML20069G420) (Holtec DEIS).
56
   Environmental Impact Statement for Interim Storage Partners LLC’s License Application for a Consolidated Interim
Storage Facility for Spent Nuclear Fuel in Andrews County, Texas, Draft Report for Comment, NUREG-2239 (May
2020) (ADAMS Accession No. ML20122A220), herein after “ISP DEIS.”
57
   Association of American Railroads Letter to NRC (July 7, 2020) at p. 1.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       28
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 29 of 47




Under NRC’s approach, the CISF licenses go forward, even if such required upgrades are not

made.

           92.        Holtec’s proposed CISF also requires construction of a rail spur, to accommodate

the transport of bulky railcars carrying SNF and transfer of cask storage systems into the facility,

on Bureau of Land Management (“BLM”) land for which right-of-way approval has not yet been

secured. The rail spur and facility would further require construction of a site access road and

impose restrictions or disturbances on potash mining, oil and gas production and development, and

livestock grazing.

           93.        Any shipments of nuclear waste traveling to either Holtec CISF or the ISP CISF

would inevitably travel through New Mexico along State railroads and/or roads not currently

equipped to accommodate such dangerous and heavy shipments, which would disproportionately

require tremendous State expenditures and further disrupt State industries presently utilizing its

rails and roads.

           94.        The NRC’s analysis of costs and benefits (as well as other “vulnerabilities [that]

remain”) have been repeatedly criticized. 58 For example, pending GAO recommendations issued

to the NRC, from years prior, to adopt “best practices” have remained open for years. NRC’s own

policies continue to keep pace with licensee applicants’ motives but fail to evolve and are stale or

unresponsive to federal government requests and Congressional intent. According to Defendants’

March 2021 response, “[f]ollowing Commission review and approval, the staff will issue the final




58
   See U.S. Government Accountability Office (“GAO”) Report, GAO-15-98, (Dec. 2014) (finding the NRC needs
to “revise[] its cost estimating procedures. . .and the NRC Chairman should ensure that the agency aligns the
procedures with relevant cost estimating best practices identified in the GAO Cost Estimating and Assessment Guide
and ensure that future cost estimates are prepared in accordance with relevant cost estimating best practices.”); see
also, C. Hanson (NRC Chairman) Letter (March 1, 2021) (responding the “NRC is updating its cost-benefit guidance
to incorporate cost estimating best practices and the treatment of uncertainty to support the development of more
realistic estimates of the costs to implement proposed requirements”) (emphasis added).
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       29
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 30 of 47




[NRC guidance document (NUREG/BR-0058)] . . .and reference it [at some point in the future]

on the NRC public website.” 59

           95.        The NRC-issued guidance documents and associated updates concerning

decommissioning costs and potential coverage for longer than expected and unauthorized

“interim” storage are supposedly expected in the near future. Coincidentally, Holtec’s outstanding

responses to NRC issued RAIs relating to its final assurances for decommissioning funds to ensure

the State is not left to pick up the pieces in the event that Holtec’s house-of-cards business plans

collapse or it becomes insolvent remain unanswered. The suspect timing of the NRC’s request for

such vital financial information and Holtec’s refusal to provide same is par for the course here,

evidencing collusion between the NRC and Holtec and disadvantaging and discouraging the public

and interested parties, including the State, from meaningfully participating and providing opposing

viewpoints.

           96.        In rejecting and ignoring any potential opposition to the proposed CISFs, the NRC

not only improperly withheld allegedly proprietary information, contrary to full public

participation, but also allowed CISF applicants to delay crucial responses to NRC-issued RAIs,

deemed necessary by the NRC itself in the license review process. This has allowed Defendants

to effectively create a shield from any outside scrutiny of the proposed CISFs. The consequences

of such non-disclosures and unexamined answers are exacerbated here, in the heavily regulated

business of high-level radioactive waste, which is not a competitive one.

           97.        The NRC’s actions preclude meaningful public participation and obscure the fiscal

and technical decision-making processes. Consideration for the proposed CISFs is devoid of a

legitimate assessment of the actual costs and benefits for the proposed CISFs, much like NRC’s



59
     NRC, Summary of NRC Actions – Response to GAO Reports, (March 2021) at p.2.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       30
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 31 of 47




deficient evaluation of cumulative environmental and land use impacts within the State, it turns a

blind eye to the serious, significant and disproportionate burdens such CISF facilities would have

on the economy and communities in New Mexico.

           98.        As set forth in the Governor’s Letter, Ex. 1, the proposed Holtec license would

permanently damage the New Mexico economy. 60 “The remainder of the economy of the area is

critically dependent on the oil and gas industry. Oil-well drilling, oil exploration, oil industry

services such as equipment sales and well servicing, provide the larger part of the income of the

area.” Geology and Ground-Water Conditions in Southern Lea County, NM, Groundwater Report

No. 6, USGS. “Stock raising, which once dominated the economy of the area is now of only

secondary importance.” Id.

           99.        The thrust of NRC’s actions here, the timing during a pandemic and the

uncharacteristic expediency of CISF proceedings here is unprecedented. Given that NRC keeps

changing the rules of the game and given the circumstances, interested parties cannot reasonably

or meaningfully participate or contest the NRC’s actions.

           100.       The NRC’s insulation of information, precluding public participation, limited

number of in-person public meetings and its blatant disregard of major viewpoints, including any

measure of consent from the State, in opposition to the extraordinary and unparalleled

undertakings proposed by the CISFs are entirely improper, and Defendants’ actions in proceeding

with licensing the CISFs exceeds statutory and delegated authority, ignores Congressional intent,

and pays no heed to NRC’s own regulations and rules.




60
     See, New Mexico Governor Michelle Lujan Grisham Letter to NRC (Sept. 22, 2020) (ML20269A025), Ex. 1.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       31
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 32 of 47




     1. State Opposition
           A.    New Mexico Governor Michelle Lujan Grisham

           101.       Noting the NRC’s failure to address significant regional environmental and

economic concerns, the likelihood of a permanent de facto facility, and the geological unsuitability

of the proposed Holtec site given it is “underlain by concerns for sinkhole developments and

shallow groundwater, a precious resource in [the] state,” the Governor proclaimed the proposed

Holtec project untenable. And contrary to the fundamentals of consent-based siting, In September

of 2020, the Governor further stated, in opposition to the proposed Holtec CISF that, contrary to

the fundamentals of consent-based siting, “New Mexicans, tribes and local governments

overwhelmingly oppose Holtec’s . . . proposal and the issuance of an NRC license” given the

“unfunded mandates on local communities.” Ex. 1.

           102.       In the Governor’s words: “[e]stablishing an interim storage facility in this region

would be economic malpractice” and “[a]ny disruption of agricultural or oil and gas activities as a

result of perceived or actual nuclear incident would be catastrophic to New Mexico, and any steps

toward siting such a project could cause a decrease in investment in two of [the] State’s biggest

industries.” In sum, the proposed Holtec CISF “is fatally flawed based on a lack of due diligence

by Holtec International, a lack of understanding of New Mexico’s environment, and an insufficient

analysis of potential impacts to our citizens and our economy.” Ex. 1. Holtec’s fatally flawed

project only moves forward because of NRC collusion.

           103.       Without the consent of the Governor and legislature (and in the absence of explicit

agency authority under the NWPA or AEA to license and in violation of the APA), the NRC and

proposed Holtec CISF cannot go forward.

                B.        Senator Steinborn

{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       32
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 33 of 47




           104.       Noting the NRC’s lack of adequate community outreach for the Holtec DEIS, the

absence of a permanent disposal site, and significant risks and emergency liability to local

communities, comments from Senator Steinborn, et al., in September of 2020, reinforce the notion

that the proposed Holtec CISF project faces substantial regional opposition. Ex. 7. The major

viewpoints expressed therein have not been considered or have been steeply discounted and

undervalued in the NRC's licensing process:

                •     “We write to express our opposition to the proposed [Holtec] [CISF]. . .. This project
                      creates unreasonable health, economic and national security risks for New Mexico and
                      its residents. It would expose many communities to risks during the transportation and
                      storage or high-level radioactive waste. We believe that the scope of the [NRC’s] DEIS
                      foils to adequately and reliably assess the risks of this unprecedented proposed project and
                      the many technical variables that exceed national experience. Furthermore, given the
                      impacts or shipping high-level radioactive waste across the country to New Mexico, we
                      are very disappointed by the [NRC's] lack of appropriate adequate outreach and public
                      engagement opportunities required by law.”
                •     Not only do many New Mexico communities oppose the proposal, Steinborn el al also
                      notes significant opposition from the governor, the commissioner of public lands and a
                      majority of New Mexico's congressional delegation. . .local governments representing
                      close to 50% of the population have passed resolutions opposing the [Holtec CISF] or
                      the transportation of high-level radioactive waste through their communities . . .” 61

The lack of transparency and recent comments evidencing a lack of support from State and local

governmental entities is in stark contrast to the BRC's recommendations for consent-based siting

of CISFs.

                C.           The All Pueblo Council of Governors

           105.       The All Pueblo Council of Governors (“APCG”), representing 20 Governors of

New Mexico’s Pueblo nations, also strongly oppose the proposed Holtec CISF. In October of 2019,

the APCG raised concerns relating to the transport of nuclear material across the country and the

lack of resources for emergency preparedness, training and infrastructure on tribal lands. 62 The


61
  New Mexico Senator Jeff Steinborn, et al., Letter to NRC (Sept. 22, 2020), Ex. 8.
62
  K. Chamberlain, All Pueblo Council of Governors say no to nuclear waste storage, NM POLITICAL REPORTER
(Oct. 24, 2019), available at: https://nmpoliticalreport.com/2019/10/24/all-pueblo-council-of-governors-say-no-to-
nuclear-waste-storage/.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       33
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 34 of 47




APCG’s opposition also highlights the lack of meaningful consultation with tribal governments on

a project “that presents unimaginable risks to their communities, environment and sacred sites.”63

Ex. 9.

                D.           The Tribal Radioactive Materials Transportation Committee

           106.        In opposition to the Holtec DEIS, the Tribal Radioactive Materials Transportation

Committee (“TRMTC”) expressed valid concerns that “[p]otential transportation impacts from

shipments of [SNF] through tribal lands were not evaluated,” further noting Tribes have not ceded

any Treaty-protected rights that could be potentially impacted by such transport. 64 Ex. 10.

                  E.         Albuquerque, Bernalillo, Las Cruces, Jal, and Lake Arthur

           107.        Since 2018, several local governments within the State have also passed resolutions

opposing the proposed Holtec CISF project. More specifically, New Mexico governmental entities

have approved resolutions opposing the transportation of high-level radioactive waste and SNF

fuel through their respective communities expressing concerns about the logistics and safety of

such transportation, as well as the costs to clean up in the event of a radiological incident. 65 In

discussing the Las Cruces resolution opposing the proposed Holtec CISF project, City Councilor

Yvonne Flores aptly noted (what the NRC and Holtec outright deny): “There’s always the potential

for human error. There will be accidents.” 66 Ex. 11. In response to ELEA’s John Heaton claims

that the Holtec project will bring only benefits, increasing and diversifying economic development

in the State, Mayor Ken Miyagishima replied: “There’s really no upside to Las Cruces. . .The



63
   A. Ortega, All Pueblo Council of Governors Press Release, All Pueblo Council of Governors Opposes Largest
Nuclear Waste Transport and Storage Campaign in Nation’s History, (Oct. 21, 2019), Ex. 9.
64
   Tribal Radioactive Materials Transportation Committee Letter to NRC (Sept. 22, 2020), Ex. 10.
65
   See e.g., M. Hayden, Las Cruces council votes down nuclear storage facility, ALBUQUERQUE JOURNAL (July
26, 2018), available at: http://nonuclearwasteaqui.org/2018/07/
66
   See e.g., B. Gumprecht, Las Cruces City Council approves resolution opposing nuclear storage facility, LAS
CRUCES SUN-NEWS (July 24, 2018), available at: https://www.lcsun-news.com/story/news/2018/07/24/las-cruces-
city-council-approves-resolution-opposing-nuclear-storage-facility-southeastern-new-mexic/830724002/, Ex. 11
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       34
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 35 of 47




downsides could be huge. . .[and] the project provide[s] no benefit to people outside [Eddy County

and Lea County].” 67 Ex. 11.

                    F.        New Mexico State Land Office

           108.          The State Land Office and State property and mineral rights were blatantly ignored

by the NRD, like the many other State and local agencies discussed herein with whom NRC failed

to collaborate and consult, and whose major viewpoints were left by the wayside in the NRC’s

review of Holtec’s license and its conclusions in the Holtec DEIS. The State Land Office claims

that had the NRC conducted its own investigation it could have corrected and clarified the record.

But neither the NRC nor Holtec ever attempted to coordinate with the State Land Office. To the

contrary, the NRC (and Holtec) have repeatedly and consistently excluded the State Land Office

from discussions involving land use and alleged restrictions and agreements Holtec falsely claimed

to have secured proscribing subsurface activity at and around the proposed site, all of which it has

ultimate authority over. And NRC further disregarded its opposition to the proposed CISF project

and pleas for the NRC to “adopt the No-Action Alternative and not issue the proposed license to

Holtec.” 68 Ex. 2.

                •        Had the State Land Office been properly consulted as part of this process, it would have
                         provided NRC staff with accurate information relating to the project site and existing
                         and potential mineral estate activities.
                •        Holtec claims that it “is in discussions with the New Mexico State Land Office regarding
                         an agreement to retire potash leasing and minimum the proposed . . . project area,” DEIS
                         at 4-4, 5-24. This statement is false.
                •        Holtec has not been forthcoming about the possible conflict between nuclear waste storage
                         and current or future oil and gas development at the Site. The International Atomic Energy
                         Agency appears top share my and State Land Office Lessees concerns about the
                         interaction between nuclear waste storage and preexisting oil and gas development on
                         the very same tract of land. In a 2007 publication. that agency explained that “[a]ny
                         potential site will require an adequately controlled single-use land area to accommodate
                         storage facilities,” and that potential waste disposal sites should “avoid land with
                         exploitable mineral and energy resources.” International Atomic Energy Agency.


67
     Id.
68
     Stephanie Garcia Richard (New Mexico State Land Commissioner) Letter to NRC (Sept. 22, 2020). Ex. 2.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       35
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 36 of 47



                      Selection of Away-From-Reactor Facilities for Spent Fuel Storage. A Guidebook. IAEA-
                      TECDOC-1558 (Sept 2007) at 3.2.2 (pp. 23-24) (emphases added). Despite Holtec’s
                      assurances it does not appear that the company- or the NRC, through the critical analysis
                      of the potential conflicts between nuclear waste storage and the vital economic activities
                      that are already taking place on the Site.
                •     In addition to exercising control over mineral resources at the Site, the State Land Office
                      is entitled to access and utilize surface lands to facilitate mineral development: “[a]s holder
                      of the dominate estate,” a mineral owner “has the right to use the land, both surface and
                      subsurface, absent an express limitation, as is reasonably necessary to enjoy” its property
                      rights. XTO Energy, Inc. v Armenta, 2008-NMCA-078, ¶ 10, 144 N.M. 212. The DEIS
                      does not take any of these considerations into account, particularly the State Land
                      Office’s (and its lessees') right to access and utilize the Site's surface for mineral
                      development purposes.
                •     In addition, the proposed location, in one of the world's top producing oil and gas regions,
                      could have an adverse impact on one of New Mexico’s key economic engines.
                •     The [NRC’s] DEIS does not capture the full potential costs of the proposed project. It
                      fails to consider the economic cost to the state and region if there were an accident that
                      impacts the ability of companies to work in one of the most productive oil producing
                      regions in the world. Any production decline related to a work stoppage could be hugely
                      detrimental to the state’s finances, which is heavily dependent on oil and gas taxes and
                      revenues, as well as local economies. It also fails to recognize the potential negative
                      revenue impact to the state's public schools if restrictions were put in place limiting
                      mineral extraction at the Site.
                •     Holtec has falsely claimed to have secured agreements from oil and gas operators at or
                      around the site to restrict these activities, specifically assuring the NRC that oil and gas
                      drilling will only occur at depths greater than 5,000 feet. However, there are no such
                      agreements containing these restrictions in place with oil and gas lessees at the project site
                      or the State Land Office. One agreement has been made with Intrepid Mining LLC, a
                      potash mining company, but that agreement has not been approved, as required by that
                      company’s lease terms, by the New Mexico State Land Office (“State Land Office”).
                •     NRC should be aware that Holtec consistently has misrepresented its prospective
                      ownership and control of the Site. The DEIS incorrectly states that “the proposed project
                      area is privately owned by the Eddy-Lea Energy Alliance LLC.” DEIS at 2-2. While the
                      surface estate is privately owned, the mineral estate remains the property of the State of
                      New Mexico, held in trust and managed by the State Land Office. 69 This is not a
                      technicality; there are real consequences that follow from Holtec’s misrepresentations;
                      despite the fact that the Site mineral estate is owned and held in trust by the State Land
                      Office, the agency was not consulted by the NRC. See DEIS at iii, 2-29. Instead, the DEIS
                      relies on incorrect and misleading statements made by Holtec that the State Land Office
                      previously noted in its June 19, 2019 letter to the company and NRC (attached as Exhibit
                      B).
                •     Holtec claims that its nuclear waste facility “will have no impact on oil and gas exploration
                      and development in the proposed project area because extraction will … occur at depths

69
   The DEIS elsewhere acknowledges that “[l]and surrounding the proposed … project area is either privately-owned
or owned by the BLM or the State of New Mexico …. The State of New Mexico owns the subsurface property rights
within the proposed … project area.” DEIS at 3-2. The DEIS’ conclusions, however, are based on the incorrect
assumption that Holtec (through ELEA, with whom it may have an agreement not disclosed in the record) controls
the Site.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       36
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 37 of 47



                      greater than 930 m [3,050 ft].” DEIS at 4-6. While oil and gas production frequently takes
                      place in deeper formations, the DEIS simply assumes without discussion that no shallower
                      development can occur now or in the future. State Land Office oil and gas leases, whose
                      terms are prescribed by the New Mexico Legislature, do not impose any depth restrictions
                      on oil and gas development.
                •     NRC’s actions to approve Holtec’s nuclear waste facility, as contemplated by the DEIS,
                      thus could directly impair both the State Land Office’s enjoyment of the full benefit of
                      its mineral rights as well as contractual rights afforded to its oil and gas lessees.
                •     Holtec does not own, lease, or have any control whatsoever over the development of the
                      mineral estate. The State Land Office has active oil and gas leases in the project area, which
                      contain provisions that are intended to facilitate the extraction of oil and gas resources and
                      generate royalties for the public schools.
                •     Oil and gas operations are conducted as deemed appropriate by the lessees, as long as the
                      activities are in accordance with the lease terms, State Land Office rules and Oil
                      Conservation Division regulations. These leases are held by production and may remain
                      active for decades to come.
                •     The State Land Office’s oil and gas lease terms are set by statute and do not contain any
                      depth limitations. By law and contract, oil and gas lessees are able to explore and develop
                      resources at any depth. Even assuming the State Land Office desired to restrict mineral
                      development to certain depths, it would be subject to potential lawsuits for conflict with
                      the statutory lease. (See Exhibit A). Additionally, the [NRC’s] DEIS does not consider
                      what environmental and safety impacts might reasonably manifest if oil and gas operations
                      did occur at shallower depths.
                •     Relying on statements made by Holtec, the DEIS finds that “construction of the proposed
                      CISF would not have an effect on oil and gas operations within the proposed project area”
                      and that the company “has no plans to use any of the plugged and abandoned wells.” DEIS
                      at 4-4. This determination is based on incorrect information and unfounded assumptions.
                •     As the DEIS notes, “potash mining is a major part of the Eddy and Lea County
                      economies.” DEIS at 5-24. Potash deposits in the immediate vicinity of the Site are
                      considerable. Potash extraction takes place at depths shallower than 3,000 feet, DEIS at 3-
                      9, so the DEIS’ conclusion that mineral development at the Site will not be impaired by
                      the nuclear waste facility because such development will occur deeper than 3,000 feet,
                      DEIS at 4-6, does not logically follow.
                •     The DEIS recognizes that the project proposal may interfere with potash mineral extraction
                      activities at the Site but views the impact as minor considering that there are other available
                      resources in the region. This conclusion fails to consider that the State Land Office, as
                      the trustee of the mineral estate, is obligated to get revenue from the mineral estate that
                      it owns for the trust beneficiary assigned to that specific tract of land, in this case the
                      state’s public schools. It does not matter that resources exist elsewhere, because the State
                      Land Office’s federal and state mandate is to generate money from all the lands it manages.
                      The DEIS notes that potash demand is likely to increase over time with increased mining
                      over the next 20-30 years, DEIS at 5-2, and with the potential potash resources at the site
                      worth millions of dollars, abandoning the opportunity to develop these resources would
                      result in a significant loss of revenue for public schools.
                •     Additionally, the EIS found that “Holtec has entered into an agreement with Intrepid to
                      relinquish certain potash mineral rights to the State of New Mexico.” DEIS at 4-4. This
                      statement is misleading in several respects. First, any agreement to relinquish a State
                      Land Office lease for the benefit of a third party would require the approval of the

{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       37
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 38 of 47



                      Commissioner. NMAC 19.2.3.18. This has not occurred. Second, if the lease were simply
                      relinquished by Intrepid back to the State Land Office, the potash resource would again be
                      subject to leasing by another company. Regardless, the approval of the Commissioner is
                      legally required. As such, the safety and environmental assessments that have been
                      conducted so far rely on the mistaken assumption that future potash leasing will not occur
                      in the project area. NRC’s conclusion that Holtec’s proposal will have no meaningful
                      impacts on potash development at the Site thus is premised on incorrect or incomplete
                      assumptions.
                •     State Land Office control of the Site’s mineral estate is not limited to oil, gas, and potash,
                      but encompasses all mineral resources, including caliche, sand, gravel, and other
                      substances. See DEIS at 3-6 (“Mineral extraction in the area of the proposed … project
                      area consists of underground potash mining and oil and gas extraction,” and noting active
                      State Land Office mineral leases). As the DEIS notes, the Site is located in an area of dense
                      caliche deposits, DEIS at 3-4, 3-18, and nearby there is active sand, gravel, and quarry
                      stone mining for various purposes, including roads and other infrastructure to support
                      renewable energy projects in the area. DEIS at 5-24, 5-25.


           G.         New Mexico Environment Department

           109.       In addition to the NRC’s glaring omissions of the major viewpoints of the

Governor, regional governmental entities, and oil and gas lessees with dominant property rights at

the actual proposed site, the NRC also abandoned its responsibility to consult and incorporate the

major viewpoints and regional expertise of the New Mexico Environment Department (“NMED”).

Like others discussed herein, NMED opposes the Holtec CISF project, “object[ing] strongly to the

recommended action of approving the [Holtec] . . . [l]icense and demand[ing] the No-Action

Alternative.” Ex. 3. Recognizing the unlikelihood of a permanent repository in the near future,

NMED commented in September 2020, that it feels “the proposed site is unsuitable for SNF

storage over a period of decades” when only “burying highly radioactive and toxic SNF to a depth

of . . . 50 feet in an area that is underlain by shallow groundwater and subject to concerns about

ground subsidence and sinkhole development.” Ex. 3. In comments to the NRC in 2019 and 2020,

NM ED also raised issues with the lack of a requirement for groundwater monitoring and NRC’s

use of outdated seismic risk analyses. Ex. 3.




{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       38
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 39 of 47




           110.       Acknowledging that NMED is the expert on environmental impacts in the region

and has highly specialized knowledge of hydrology, geology and local biology, the NRC entered

into a Memorandum of Understanding with NMED to consult and collaborate on the Holtec DEIS;

yet, their substantive comments and perspective has largely been ignored by the NRC as disclosed

in their recently published opposition to the Holtec DEIS (noted below). Surprisingly, it was only

recently in its October 21, 2020 released responses to NRC issued RAIs that Holtec first disclosed

of its intent to file a notice with the NMED to obtain a stormwater discharge permit. 70 In other

words, the State environmental agency was not fully apprised, or even consulted, with respect to

this necessary permit or of Holtec’s intention(s), nor was the public able to comment on same at

the time the Holtec DEIS was published. This lack of consideration for NMED’s expert comments

identifying technical deficiencies in the NRC’s investigation, especially given the necessity of

permits and permissions from State agencies before constructing the proposed Holtec project, is

deeply troubling.

                •     New Mexico has grave concerns about the inadequacy of the technical analysis in the
                      draft EIS. The inadequate conceptualization of the geologically unsuitable site, the
                      preclusion of a thorough evaluation due to vast technical deficiencies, the lack of inclusion
                      of all applicable state regulatory oversite and environmental impact controls, and the
                      omission of a full assessment of environmental justice concerns all contribute to a draft
                      EIS that negligently fails to meet the requirements [of NEPA].
                •     There are at least 18 abandoned and plugged wells located on the property that could
                      contribute to the formation of sink holes if the casing on these wells has been
                      compromised. There is one plugged saltwater disposal well located north-cast of the
                      property boundary that could contribute to sinkhole formation and potential subsidence.
                      Additionally, ground subsidence related to potash mine workings, as has been
                      documented in the region, must be evaluated in greater detail as a potential risk to the
                      stability of the CISF facility.
                •     The sources used for the seismicity section of the draft EIS should include more recent
                      research including the updated model of the reference used for the seismic hazard map
                      and current seismic monitoring by the Texas Bureau of Economic Geology TexNet
                      project and the New Mexico Tech Seismological Observatory.



70
  See, Dennis McQuillan (New Mexico Environment Department, Science Coordinator) Letter to NRC (Sept. 22,
2020), Ex. 3.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       39
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 40 of 47



                •     Any release of contaminants to shallow groundwater at the proposed Holtec CISF site is
                      significant with regard to the potential for contaminants to migrate into water supply wells,
                      springs and playas in the area . . . [and the NRC’s Holtec DEIS] does not contain any
                      provision for groundwater monitoring. This is a critical omission given that shallow
                      groundwater exists at the site; this groundwater must be monitored for any evidence of
                      a release into the subsurface." (citing DEIS, 2017 ER and SAR, Rev. 1117 -all
                      acknowledging the presence of discontinuous and variable-depth groundwaters at the
                      proposed CISF site and the potential for shallow groundwaters in the vicinity that may he
                      controlled by playa lake levels -such playas arc regulated surface waters of the state and
                      subject to NMAC 20.64 (New Mexico's Water Quality Act))
                •     The draft EIS makes repeated, yet unsubstantiated, assertions that the Proposed Action will
                      result in “no disproportionately high and adverse human health and environmental effects.”
                      Given the geologic unsuitability of the proposed site, and the numerous other technical
                      deficiencies as discussed above however, the [NRC’s] draft EIS fails to demonstrate that
                      residents of New Mexico, including vulnerable populations, will be adequately protected
                      from exposure to the radioactive and toxic contaminants that could be released to air
                      and water by the Proposed Action.
                •     Holtec not included or proposed in Section 4.3.1.3 on Decommission and Reclamation
                      Impacts any surety and warranty proposal to the State of New Mexico to ensure that site
                      reclamations will be funded to the fullest extent. If Holtec should experience financial
                      challenges or unplanned setbacks, this could require New Mexico to fund and direct any
                      remaining decommissioning and reclamation needed to protect its citizens and to restore
                      the environment.


           H.         New Mexico Energy, Minerals and Natural Resources Department

           111.       Adding to the substantial oppositions from other State and local agencies and NRC

disregarded viewpoints, the NM EMNRD also opposes and supports the “No Action Alternative,”

criticizing the Holtec DEIS and NRC’s analyses for not complying with NEPA, among other

inconsistencies and omissions, including failure to incorporate or even consider cumulative

impacts to the oil and gas development in the areas and the substantial state revenues (nearly 40%

of all New Mexico revenues) generated from oil and gas production taxes. 71 Other issues identified

by EMNRD in September 2020, include failures in “adequately describ[ing] the geological site,”

failures in “conduct[ing] a thorough evaluation because of numerous technical deficiencies” and

most importantly, failures in “includ[ing] all applicable state regulatory oversight and


71
  According to the Permian Basin Petroleum Association, the proposed site would threaten executed contracts with
the United States for operators who have invested in leasing the area for mineral exploration and development for oil
and gas production.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       40
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 41 of 47




environmental impact controls,” as well as failures in “adequately assess[ing] environmental

justice concerns” and recent increased seismicity concerns in the region. 72 Ex. 12.

           112.       “The NRC [has] neglected its obligation to the public by not including the facts and

data it used to determine that the impacts of storage at a government-owned CISF, alternative

design and storage technologies, an alternative location. and an alternative facility layout would

either not meet the purpose and need of the proposed project or cause greater environmental impact

than licensing the Holtec facility.” Ex. 12.

                •     States and regional groups have consistently supported moving the fuel only once -from current
                      locations to a national permanent repository. Moving spent nuclear fuel multiple times increases
                      the likelihood of accidents within the Stale or New Mexico and elsewhere.
                •     The NRC completely failed to address known safety issues associated with transportation of spent
                      nuclear fuel . . . [and also] did not consider the technical challenges in transporting spent nuclear
                      fuel in any of the GAO reports, the work the NRC engaged in with states and tribes in the Ad Hoc
                      Working Group, or the work conducted by the Western Interstate Energy Board (WIEB) High Level
                      Radioactive Waste Committee (HLRW).
                •     The [NRC’s] Holtec DEIS also fails to recognize that the acts, of terrorism and sabotage do not
                      simply impact the transportation safety of future shipments. but have huge impacts to
                      communities, the environment. and soci[o]economic factors that should be included in the
                      analysis.” 73

           I.         New Mexico Department of Homeland Security and Emergency Management
                      (NM DHSEM)

           113.       Lastly and pertinently, the NM Department of Homeland Security and Emergency

Management (“NM DHSEM”) has also voiced strong opposition and does not consent to the

proposed Holtec project and supports the “No Action” alternative, given the NRC’s “fatal flaw[s]”

in its regional analyses. And because the DEIS “fails to account for the lack of training and

financial support for first responders along transportation routes and around the site.” 74 Ex. 13.




72
   C. Bada (New Mexico Energy. Minerals and Natural Resources Department) Letter to NRC (Sept. 22. 2020)
(ML20268C296), Ex. 12.
73
   Id.
74
   Bianca Ortiz Wertheim (Cabinet Secretary Designate NM DHSEM) Letter to NRC (Sept. 22, 2020), Ex. 13.
{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       41
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 42 of 47




           114.       As NM DHSEM aptly notes “no studies have been conducted by local agencies or

officials with this type of information” and the NRC failed to engage with NM DHSEM “in

planning or threat / risk assessments related to domestic terrorism, violent extremism, eco-

terrorism / eco-protests or similar vulnerabilities for the Holtec Facility.” Ex. 13.

           115.       The NRC has not given any thought or consideration for “necessary funding for

state and local agencies who would be required to monitor the safety of shipments and ensure

public safety and confidence.” Ex. 13. Nor did the NRC recognize that NM DHSEM “lacks the

staffing and financial resources to provide the appropriate level of support and independent

oversight.” Ex. 13.


                                                 IV.CAUSES OF ACTION

                                            COUNT ONE
                 Declaratory Judgment That Defendants Lack Regulatory Authority
                             to License or Conditionally License CISFs,
               and Are Acting Ultra Vires in Conducting CISF Licensing Proceeding(s)

           116.       New Mexico repeats and realleges the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

           117.       In light of Defendants’ actions in continuing to move forward with licensing

Holtec’s New Mexico CISF facility and ISP’s Texas CISF facility, and the actual conflict between

the parties that it creates, the Court is being asked to declare the rights of the State of New Mexico

and the correlative rights, obligations and limits of Defendant’s authority and such other necessary

and proper relief as may be warranted.

           118.       Neither the AEA nor the NWPA explicitly authorize either proposed “consolidated

interim storage facility.”




{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       42
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 43 of 47




           119.       Defendants are acting outside their designated authority, contrary to Congressional

intent, constitutional constructs and explicitly delegated licensing authority.

           120.       Defendants are without authority to violate the NWPA, including but not limited

to, the NRC licensing of proposed CISF(s) under conditions that DOE take title to SNF prior to

establishing a permanent repository.

           121.       Defendants are without authority to violate NWPA, as well as NEPA, in NRC

failing to adequately assess the cumulative environmental impacts and failing to internalize costs

and benefits of the proposed CISFs to the detriment of the State. 42 U.S.C. §§ 4321 et seq.; 10

C.F.R. Part 51.

           122.       Defendants are without authority to violate the APA and own promulgated

regulations. 5 U.S.C. § 706(2). For example, the NRC’s unjustified determination that the proposed

“consolidated interim storage facilities,” undefined under NRC regulations, are equivalent to an

“independent spent fuel storage installation” and/or a “modified retrievable storage” facilities, and

attempt to license proposed CISFs based on speculative future changes in the law and/or under

conditions that violate the NWPA exceeds the NRC’s statutory authority.

           123.       Defendants are also without authority to license “consolidated interim storage

facilities” of the proposed magnitude of Holtec’s CISF in New Mexico, without adequately

assessing the associated substantial impacts, risks, costs and benefits, without considering

alternative options, and without the consent of the host.

           124.       The term “consolidated interim storage facility” appears nowhere in the legislation

creating NRC - nowhere in the Energy Reorganization Act, AEA, NWPA or NRC regulations.

The type of facility to be licensed by Defendants within the State was created to promote the




{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       43
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 44 of 47




growth of the nuclear power industry and to create a new policy option without Congressional

authority.

           125.       More specifically, the licensing of the proposed CISFs is contrary to the intent and

violative of the policy imperative set forth in the agency’s own organic statute, AEA, rendering

Defendants actions ultra vires.

           126.       Further, Defendants are without authority (or precedent) to grant multitude of

decommissioning exemptions for license transfers to Holtec, with reckless regard for the financial

assurances of proposed CISFs and future costs of the State.

           127.       As such, the State asks the Court to find and declare that Defendants lack regulatory

authority to license or conditionally license CISFs and that Defendants are acting ultra vires in

conducting the CISF licensing proceedings.

           128.       The State also asks the Court to find and declare that the proposed CISFs are not

equivalent to ISFSIs or MRS facilities as defined in 10 C.F.R. Part 72 and are thereby contrary to

NWPA and/or AEA, and are illegal.

           129.       In conjunction with that ruling, which may or may not cause Defendants to stand

down on CISF licensing, New Mexico also seeks a preliminary injunction.


                                     COUNT TWO
    Declaratory Judgment That Defendants Licensing of Proposed “Consolidated Interim
         Storage Facilities” Would Create Illegal and Unfunded Federal Mandates

           130.       New Mexico repeats and realleges the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

           131.       In the United States, unfunded federal mandates are orders that induce

responsibility, action, procedure, or anything else that is imposed by constitutional, administrative,

executive, or judicial action for state governments, local governments, and the private sector.

{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       44
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 45 of 47




           132.       Licensing of the Holtec CISF facility in New Mexico is predicated on Defendants

decisions to place all costs of emergency response (e.g., transportation, operation, training and

equipping) on the State, Tribes and local governments, for an indefinite period of time, without

prior Congressional authority, approval or compliance with the Constitution.

           133.       Similarly, the licensing of ISP CISF facility on New Mexico’s southwest border

places disproportionate burdens of economic costs, emergency response, training and equipment

on the State, Tribes, and local governments, for an indefinite period of time, without prior

Congressional authority, approval, or compliance with the Constitution.

           134.       The State asks the Court to find and declare that under the facts of the State’s case,

Defendants’ licensing of proposed CISFs will create an unconstitutional and unfunded mandate on

New Mexico.


                                                COUNT THREE
                                   Declaratory Judgment That New Mexico
                             Retains Its Public Trust Interests in Holtec’s Property

           135.       New Mexico repeats and realleges the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

           136.       In the event that the Court does not grant the relief requested in Counts One and

Two, the State asks the Court to find and declare the constitutional rights of the State pursuant to

the New Mexico and United States Constitutions that the State manages the public trust it manages

in the public interest, including but not limited to the economic utilization of its oil and gas and

agricultural resources, among others.

           137.       As such, the Court should declare that State rights, in this context and given the

facts alleged herein, trump agency actions and actions of Defendants.



{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       45
                  Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 46 of 47




                                    COUNT FOUR
Preliminary Injunctive Relief Suspending and Enjoining Defendants’ Improper and Illegal
        CISF Licensing Proceedings to Prevent Irreparable Harm to New Mexico

           138.       New Mexico repeats and realleges the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

           139.       The rules of statutory construction and interpretation clearly demonstrate that NRC

lacks explicit or implicit authority to license the proposed CISFs.

           140.       Congress did not delegate authority to NRC to unilaterally create unfunded

mandates to the State or cause it irreparable harm as alleged herein.

           141.       Because Defendants lack such authority and because the State is likely to succeed

on the claims alleged herein and will suffer irreparable harm in the event the proposed CISF

licensing proceedings progress, this Court should immediately suspend and enjoin any CISF

proceeding.


                                                 V.        PRAYER FOR RELIEF

         WHEREFORE, New Mexico prays for relief as follows:

                      a.         On the First Cause of Action, New Mexico requests that the Court enter a

           declaratory judgment in favor of New Mexico and against the United States and the NRC;

                      b.         On the Second Cause of Action, New Mexico requests that the Court enter

           a declaratory judgement in favor of New Mexico and against the United States and the

           NRC;

                      c.         On the Third Cause of Action, New Mexico requests that the Court enter a

           declaratory judgment in favor of New Mexico and against the United States and the NRC;

           and



{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       46
                 Case 1:21-cv-00284 Document 1 Filed 03/29/21 Page 47 of 47




                      d.         On the Fourth Cause of Action, New Mexico requests that the Court grant

           preliminary injunctive relief in favor of New Mexico and against the United States and the

           NRC, suspending and enjoining any CISF proceeding; and,

                      e.         For all Causes of Action, any and all pre-judgment and post-judgement

           interest as allowed by law and all costs incurred as a consequence of having to prosecute

           this lawsuit, including any and all attorney fees; and New Mexico requests such other and

           further relief as the Court deems just and proper.

Dated: March 29, 2021

                                                                   Respectfully submitted:

                                                                   HECTOR H. BALDERAS
                                                                   NEW MEXICO ATTORNEY GENERAL


                                                                   /s/ P. Cholla Khoury___________
                                                                   P. Cholla Khoury
                                                                   William G. Grantham
                                                                   Zachary E. Ogaz
                                                                   Assistant Attorneys General
                                                                   ckhoury@nmag.gov
                                                                   wgrantham@nmag.gov
                                                                   zogaz@nmag.gov
                                                                   Post Office Drawer 1508
                                                                   Santa Fe, NM 87504
                                                                   (505) 717-3500




{Cases; 00033519.DOCX}3/29/2021; 09:00:14
M:\TO FILE\Filing\Nuclear Reg Commission\2021.03.29 NM CISF Declaratory Action (626pm final edits).docx
                                                                       47
